Exhibit 10.1

 



Amendment
to
Securities Purchase Agreement

 

This Amendment To Securities Purchase Agreement (this “Amendment”) is entered
into as of July 15, 2019, by and between Medicine Man Technologies, Inc., a
Nevada corporation (the “Company”) and Dye Capital Cann Holdings, LLC, a
Delaware limited liability company (the “Buyer”). Capitalized terms used but not
defined herein shall have the meanings given them in the Purchase Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the Company and the Buyer previously entered into that certain
Securities Purchase Agreement, dated as of June 5, 2019 (the “Purchase
Agreement”); and

 

WHEREAS, the Company and the Buyer wish to amend the Purchase Agreement pursuant
to this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                   Amendment to Section 1(a) of the Purchase Agreement.
Section 1(a) of the Purchase Agreement is hereby amended to read in its entirety
as follows:

 

“Purchase of Common Shares and Warrants. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below with respect to each
Closing, as applicable, at the applicable Closing, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company on each
Closing Date (as defined below), on the terms set forth herein, (w) at the
Initial Closing (as defined below), 1,500,000 Common Shares, along with Warrants
to acquire up to 1,500,000 Warrant Shares, (x) at the Second Closing (as defined
below), 3,500,000 Common Shares, along with Warrants to acquire up to 3,500,000
Warrant Shares, and (y) at the Third Closing (as defined below), a minimum of
3,000,000 Common Shares and at Buyer’s election, up to a total of 5,500,000
Common Shares, along with Warrants to acquire up to a corresponding number of
Warrant Shares (collectively, the “Third Closing Option Shares”). The date of
the initial Closing (the “Initial Closing”) is the “Initial Closing Date.” The
date of the second closing (the “Second Closing”) is the “Second Closing Date.”
The date of the third Closing (the “Third Closing”) is the “Third Closing
Date.””

 

2.                   Amendment to Section 1(b) of the Purchase Agreement.
Section 1(b) of the Purchase Agreement is hereby amended to read in its entirety
as follows:

 

“Closing. The Initial Closing Date, the Second Closing Date, and the Third
Closing Date (each, a “Closing Date”) shall be 12:00 p.m., New York City time,
on the date hereof (or such other date and time as is mutually agreed to by the
Company and the Buyer) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below, as applicable to
the Closing, at the offices of Dentons US LLP, 1221 Avenue of the Americas, New
York, NY 10020. The Closings may also be undertaken remotely by electronic
transfer of Closing documentation.”

 

 

 

 

 

 



 1 

 

 

3.                   Deletion of Section 6(iv) of the Purchase Agreement.
Section 6(iv) of the Purchase Agreement is hereby deleted in its entirety.

 

4.                   Deletion of Section 6(v) of the Purchase Agreement. Section
6(v) of the Purchase Agreement is hereby deleted in its entirety.

 

5.                   Deletion of Section 7(b)(x) of the Purchase Agreement.
Section 7(b)(x) of the Purchase Agreement is hereby deleted in its entirety.

 

6.                   Amendment to Section 7(b)(ii) of the Purchase Agreement.
Section 7(b)(ii) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

 

“The Second Closing Date shall be no later than July 16, 2019.”

 

7.                   Amendment to Section 7(c) of the Purchase Agreement.
Section 7(c) of the Purchase Agreement is hereby amended to read in its entirety
as follows:

 

“On August 15, 2019, or such other date as mutually agreed by Buyer and the
Company, the Buyer shall purchase at least 3,000,000 of the Third Closing Option
Shares, and shall have the right, and not the obligation, in its sole discretion
to purchase any or all of an additional 2,500,000 Third Closing Option Shares
(for a total possible purchase at the Third Closing of 5,500,000 Third Closing
Option Shares) by delivering written notice of such election to purchase
additional Third Closing Option Shares to the Company. Such purchase and sale is
subject to the satisfaction, at or before the Third Closing Date, of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by the Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i)The Initial Closing and the Second Closing shall have occurred.

 

(ii)The Buyer shall have received the opinion of Sichenzia Ross Ference LLP, the
Company’s outside counsel, dated as of the Third Closing Date, in substantially
the form of Exhibit C attached hereto.

 

(iii)The Company shall have delivered to the Buyer a copy of the Irrevocable
Transfer Agent Instructions with respect to the Third Closing, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iv)The Company shall have duly executed and delivered to the Buyer (A) each of
the Transaction Documents, (B) the Common Shares being purchased by the Buyer at
the Third Closing pursuant to this Agreement and (C) the related Warrants being
purchased by the Buyer at the Third Closing pursuant to this Agreement.

 

(v)The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Third Closing Date as though made at that
time (except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Third Closing Date.
The Buyer shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Third Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the Buyer
in the form attached hereto as Exhibit E.

 

 

 

 

 

 



 2 

 

 

(vi)The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Third Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Third Closing Date, either (A) in writing by the SEC or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.

 

(vii)The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

 

(viii)The Company shall have delivered to the Buyer such other documents
relating to the transactions contemplated by this Agreement as the Buyer or its
counsel may reasonably request.”

 

8.                   Deletion of Section 7(d) of the Purchase Agreement. Section
7(d) of the Purchase Agreement is hereby deleted in its entirety.

 

9.                   Representations and Warranties of the Company. The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Amendment, including the Purchase Agreement as amended by
this Amendment. The execution and delivery of this Amendment and the
consummation by the Company of the transactions contemplated hereby (including
the Purchase Agreement as amended by this Amendment), including, without
limitation, the issuance of the Common Shares and the Warrants and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company’s Board of
Directors and no further filing, consent or authorization is required by the
Company, its Board of Directors or its stockholders. This Amendment has been
duly executed and delivered by the Company, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies

 

10.               Miscellaneous.

 

(a) This Amendment shall be automatically effective upon the execution and
delivery hereof by the Company and the Buyer.

 

(b) Except as expressly set forth herein, the Purchase Agreement shall remain in
full force and effect.

 

(c) All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

 

 

 

 

 



 3 

 

 

(d) This Amendment may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. Either or both parties may execute this Amendment by facsimile
signature or scanned signature in PDF format, and any such facsimile signature
or scanned signature, if identified, legible and complete, shall be deemed an
original signature and each of the parties is hereby authorized to rely thereon.

 

(e) In the event one or more of the provisions of this Amendment should, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Amendment, and this Amendment shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. In the event
of any inconsistencies between this Amendment and the Purchase Agreement, the
terms of this Amendment shall govern. Except as set forth above, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.

 

(f) The provisions hereof shall inure to the benefit of, and be binding upon,
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and other legal representatives.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 



 4 

 

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph above.

 

COMPANY:

 

Medicine Man Technologies, Inc.

 

 

By:/s/Andrew Williams                         

Name: Andrew Williams

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Amendment to Securities Purchase Agreement]





 5 

 

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph above.

 

PURCHASER:

 

Dye Capital Cann Holdings, LLC

 

By: Dye Capital & Company, LLC, its

managing member

 

 

By:/s/Justin Dye                       

Name: Justin Dye

Title: Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Amendment to Securities Purchase Agreement]



 



 6 

 

